DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 recites “a plurality lines of the communicating pipes.” It is unclear what the lines of the communicating pipes are. Furthermore, Claim 6 is dependent on Claim 3 which recites a singular “a communicating pipe”. It is unclear whether the communicating pipes of Claim 6 is referring to the same or different communicating pipe 
Claim 14 is rejected for the same reasons as Claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deidewig et al. (hereafter Deidewig – US 8202037) in view of Hertl (US 2796231).
Claim 1 recites “a steam turbine having a steam supplementing structure.” Deidewig teaches such a steam turbine having a steam supplementing structure, as will be shown.

However, Deideweg does not teach the interlayer between the inner casing and the outer casing includes a steam supplementing chamber that is connected to a plurality of lines of steam supplementing pipelines for conveying supplemental steam to the steam turbine; and a communicating pipe for the steam to circulate is provided between the steam supplementing chamber and the flow channel.
Hertl teaches (Figs. 1-3) a steam turbine having a steam supplementing structure comprising an interlayer between an inner casing (10) and an outer casing (14) includes a steam supplementing chamber (33) that is connected to a plurality of lines of steam supplementing pipelines (32a) for conveying supplemental steam to the steam turbine; and a communicating pipe (32) for the steam to circulate is provided between the steam supplementing chamber and the flow channel.
Hertl further teaches such an arrangement is advantageous because the steam is readmitted to the main steam flow through the succeeding lower pressure turbine stages to provide further energy before being exhausted (co. 3, ln. 4-12).

Regarding Claim 2, Deideweg, as modified with Hertl in Claim 1 above, teaches (Hertl Figs. 1-3) the steam turbine having a steam supplementing structure according to claim 1, wherein: the steam supplementing chamber is an annular steam supplementing chamber (annular pipe).
Regarding Claim 3, Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the steam turbine having a steam supplementing structure according to claim 1 or 2, wherein: the multiple stages of blade groups include a first set blade staging and a second set blade staging; and a sealed chamber (18) is provided between the rotor and the inner casing; the steam turbine is provided with a first steam channel inside the inner casing, the first steam channel (Hertl 27) connecting the steam throughflow downstream of the first set blade staging to a thrust balancing piston chamber (12) formed between the thrust balancing piston and the inner casing; and the steam turbine is further provided with a second steam channel, the second steam channel comprising: a pipeline (16) connecting the sealed chamber to the interlayer 
Regarding Claim 4, Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the steam turbine having a steam supplementing structure according to claim 3, wherein: the second set blade staging (24) is disposed downstream of the first set blade staging (25) in the flow channel.
Regarding Claim 5, Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the steam turbine having a steam supplementing structure according to claim 3.
However, Deideweg does not teach the first set blade staging corresponds to the fourth blade stage in the flow channel, and the second set blade staging corresponds to the fifth blade stage in the flow channel.
However, since Applicant has not disclosed that having the first set blade staging corresponds to the fourth blade stage in the flow channel, and the second set blade staging corresponds to the fifth blade stage in the flow channel solves any stated problem or is for any particular purpose and it appears that the first and second set blade staging of Riley would perform equally well with at the fourth or fifth blade stage as claimed by Applicant, it would have been an obvious matter of design choice to modify location of the first and second set blade staging to correspond to the fourth and fifth blade stages.
Regarding Claim 6, Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the steam turbine having a steam supplementing structure according to claim 3, wherein: a plurality lines of the communicating pipes are distributed at the circumference of the inner casing (modified Deideweg appears to be distributed in the same way as Applicant’s).
Regarding Claim 7, Deideweg, as modified with Hertl in Claim 1 above, teaches (Hertl Figs. 1-3) the steam turbine having a steam supplementing structure according to claim 3, wherein: the first steam channel first extends in the inner casing in the axial direction substantially perpendicular to the rotor (31), and after the first turn, extends substantially parallel to the axial direction (32), and then after the second turn, extends substantially perpendicular to the axial direction (32a); and in the second steam channel (33), a pipeline connecting the sealed chamber to the interlayer between the inner casing and the outer casing extends along the axial direction substantially perpendicular to the rotor, and a communicating pipe (19b) connecting the interlayer to the steam throughflow downstream of the second set blade staging extends substantially perpendicular to the axial direction.
Regarding Claim 8, Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the steam turbine having a steam supplementing structure according to claim 3, wherein: a plurality of lines of the steam supplementing pipelines (23) pass through the outer casing, respectively, to communicate with the steam supplementing chamber.

Claim 9 recites a method of operating the steam turbine having the features of Claims 1 and 3 above which are rejected for the same reasons. 
Deideweg, as modified with Hertl in Claim 1 above, teaches (Deideweg Fig. 2) the an operating method for a steam turbine, applicable to the steam turbine having a steam supplementing structure according to claim 1, an inner casing and an outer casing of the steam turbine being provided with a live steam feed channel, the method comprising: feeding live steam into an inlet steam chamber inside the inner casing via the live steam feed channel (10), wherein the live steam starts from the inlet steam chamber into a flow channel between the inner casing (3) and the rotor (5), and circulates around respective blade stage so as to be expanded and cooled, thereby releasing heat energy to drive the rotor to rotate; conveying, via a first steam channel provided in the inner casing of the steam turbine, the steam from the steam throughflow downstream of a first designated blade staging in multiple stages of blade groups to a thrust balancing piston chamber disposed between the inner casing and the thrust balancing piston of the rotor so as to generate a counter force reacting to a rotor thrust (Deideweg as modified with Hertl operate in the same way as Applicant’s); conveying, via a second steam channel of the steam turbine, the steam from the sealed chamber disposed between the rotor and the inner casing into the steam supplementing chamber in the interlayer between the inner casing and the outer casing so as to mix with the supplemental steam externally fed into the steam supplementing chamber via a plurality of lines of steam supplementing pipelines (23), wherein the mixed steam then returns from the communicating pipe disposed in the inner casing to the steam throughflow downstream of the second designated blade staging to continue working.
Claim 10 recites the same features of Claim 2 which are rejected for the same reasons.
Claim 11 recites the same features of Claim 3 which are rejected for the same reasons.
Claim 12 recites the same features of Claim 4 which are rejected for the same reasons.
Claim 13 recites the same features of Claim 5 which are rejected for the same reasons.
Claim 14 recites the same features of Claim 6 which are rejected for the same reasons.
Claim 15 recites the same features of Claim 7 which are rejected for the same reasons.
Claim 16 recites the same features of Claim 8 which are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745